Citation Nr: 1747984	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  10-49 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to May 1960, and February 1961 to May 1980.  His decorations include the Distinguished Flying Cross.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In November 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.   The matters on appeal were remanded by the Board in March 2014.  The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for cardiovascular disability, to include ischemic heart disease, was raised by the record in a February 2017 VA heart examination report; the Veteran was diagnosed as having coronary artery disease, myocardial infarction with stent placement and ischemic cardiomyopathy, which was noted to have been connected to the Veteran's exposure to Agent Orange during the Vietnam War.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The Veteran did not have GERD or any other such gastrointestinal disability, hypertension, or a low back disorder at the time of his March 2008 claim for benefits and has not had any such disability at any time since.


CONCLUSIONS OF LAW

1.  The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).  In obtaining updated VA treatment records and providing a January 2017 VA examination in connection with the Veteran's claim for GERD, the AOJ substantially complied with the Board's March 2014 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  The Veteran's service records and decorations reflect that he had combat service in the Republic of Vietnam.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Where the claimant's service medical records have been destroyed or lost, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

Most of the Veteran's service treatment records are missing in this case.  However, the available service treatment records show that in the Veteran's March 1980 retirement examination he reported "excessive stomach gas" and that he was "taking Donnagel for stomach."  The Veteran reported that he was otherwise in fair health.  On physical examination, the Veteran was evaluated as clinically normal other than a right hernia and a skin lesion on his chin.

The Veteran's service connection claims must be denied as the record reflects that he has not had any disability for which he seeks service connection at any point during the pendency of his March 2008 claim for such.

Regarding the Veteran's asserted GERD, while the record reflects that he has repeatedly complained of excessive stomach gas and flatus, the weight of the evidence reflects that he has not had GERD or any other clinically ascertainable gastrointestinal disability reasonably contemplated within the scope of his service connection claim.  

Again, on March 1980 retirement examination, the Veteran reported "excessive stomach gas" and that he was "taking Donnagel for stomach."

In January 1996, the Veteran underwent an upper gastrointestinal series for possible GERD.  Double contrast study of the esophagus stomach and duodenum showed no abnormal mucosal masses or ulcerations; contour and motility were normal; and the impression was normal exam, no evidence of peptic ulcer disease.  While VA treatment records have occasionally listed GERD as one of the Veteran's medical problems, on August 2014 VA gastroenterology consult, the Veteran reported that, while he had been referred because of heartburn, he had never had heartburn; rather, he complained that he passed excess gas.  It was noted at that time that the Veteran was put on omeprazole about a month ago and it had been of no benefit.  Rather, what he described was since the 1960s, around the time he was oversees in the military, developing passage of excess flatus, with no bloating or change in his bowel habits, averaging one to two formed stools per day.  The impression was excess flatus, and it was noted that the Veteran did not describe pyrosis and had had no benefit from a month of daily omeprazole. 

On January 2017 VA examination for the Veteran's claimed GERD, noting the Veteran's gastroenterology treatment beginning in August 2014, the examiner provided a negative opinion based on the lack of a GERD diagnosis.  The examiner also pointed out that notations in the Veteran's March 1980 separation examination were consistent with the nonexistence of GERD.  

The Board also notes that the Veteran testified before the Board in November 2011 that he had been given antacids for his abdominal complaints that did not work, but he did not complain of GERD or any esophageal symptoms; rather, he indicated that his problem was excess gas, stating, "right now I have to drink apple cider vinegar and honey every day I still have a lot of gas but that helps control it."  Such testimony is consistent with the August 2014 and February 2017 medical assessments that the Veteran has complained of excess gas but had not had symptoms or findings reflecting GERD or any esophageal problems.

Thus, while the Board recognizes the Veteran's assertion of excessive gas since his period of service, the record has reflected no GERD or other diagnosed underlying pathological disorder that can be service-connected.  

Regarding the Veteran's claimed hypertension, treatment records dated March 2008 to February 2014, while reflecting treatment, findings, and notations of numerous health conditions, including elevated cholesterol, reflect no findings or diagnoses of hypertension.  Rather, a March VA 2010 treatment record specifically reflects an assessment of elevated blood pressure without a diagnosis of hypertension.  Furthermore, the Veteran, during his November 2011 Board hearing, testified that, while his blood pressure had been noted to be elevated during medical treatment over 10 years prior, it had gone down since then, and that "right now my blood pressure is stable"; when asked during the hearing if he thought he still had hypertension, the Veteran asserted that he did not, based on his recent doctors' visits.  

The Board notes that the Veteran suffered a myocardial infarction in October 2016 and underwent surgery for dual chamber implantable cardioverter defibrillator insertion and testing in February 2017.  On February 2017 VA heart examination, the Veteran was diagnosed as having coronary artery disease, myocardial infarction with stent placement and ischemic cardiomyopathy, which was noted to have been connected to the Veteran's exposure to Agent Orange during the Vietnam War.  However, as noted above, service connection claims for such conditions are not before the Board and are being referred to the AOJ; neither the February 2017 examination report nor any other medical record suggests a diagnosis of hypertension.  

Regarding the Veteran's claim for a low back disorder, during his November 2011 Board hearing, the Veteran testified that had had a back problem for years.  He testified that this problem was one of the reasons he got out of the load master business into recruiting, because of heavy lifting and back problems.  He also testified that a doctor at that time indicated that his muscles had elongated; that he still had aching or soreness problems; and that he performed exercises for his back but could still not do heavy lifting.

However, the extensive treatment records available dating from March 2008 to February 2014 reflect no findings related to the low back except for a VA notation in April 2011 that the Veteran  had "limited exercise due to back problems," and chronic low back pain noted in his list of medical problems then and in January 2012; the Veteran had ample opportunity during this time period to have any low back pain or complaints assessed by VA, and did have numerous other health problems assessed by VA, but nonetheless has no diagnosed low back disorder.  Pain alone does not constitute a disability for service connection purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), aff'd sub nom.  Sanchez- Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The Veteran has not identified or submitted any records containing any diagnosed low back disorder.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist a claimant is not always a "one-way street," and a claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence).

The Board notes the Veteran's representative's assertion in a September 2017 brief that the Veteran's low back claim should be remanded for a VA examination and nexus opinion.  However, the information and evidence of record includes extensive treatment records available dating from March 2008 to February 2014, reflecting no findings related to the low back except as noted above.  The Board thus finds that the record contains sufficient competent medical evidence to decide the claim in this case, and remand for a VA examination is not warranted.  See 38 C.F.R. § 3.159(c)(4)

Thus, the weight of the evidence reflects that the Veteran did not have GERD or any other such gastrointestinal disability, hypertension, or a low back disorder at the time of his March 2008 claim for benefits and has not had any such disability at any time since.  Therefore, there can be no valid service connection claim for any such disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Accordingly, service connection for GERD, hypertension, and a low back disorder must be denied.  


ORDER

Service connection for GERD is denied.

Service connection for hypertension is denied.

Service connection for a low back disorder is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


